Filed 8/15/22 In re Layla C. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

In re LAYLA C., a Person                                      B316454
Coming Under the Juvenile
Court Law.                                                    (Los Angeles County
                                                              Super. Ct. No.
                                                              19CCJP08210B)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

MARCO C.,

         Defendant and Appellant.

         APPEAL from an order of the Superior Court of
Los Angeles County, Kristen Byrdsong, Juvenile Court Referee.
Conditionally affirmed and remanded with directions.
      Paul A. Swiller, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, for Plaintiff and Respondent.
                      ______________________
       Marco C., the presumed father of two-year-old Layla C.,
appeals the November 17, 2021 order terminating his parental
rights, arguing only that the Los Angeles County Department of
Children and Family Services breached its affirmative and
continuing duty to inquire whether Layla may have Indian
ancestry as defined by the Indian Child Welfare Act of 1978
(ICWA) (25 U.S.C. § 1901 et seq.) and related California law.
(Welf. & Inst. Code, § 224.2, subds. (a) & (b).)1 The Department
acknowledges its compliance with its duty of inquiry may have
been “imperfect,” but contends it made “painstaking efforts to
comply,” which were sufficient to satisfy that duty, and asserts,
in any event, any errors were harmless.
       The record belies the Department’s generous
characterization of its inquiry into Layla’s possible Indian status.
The Department failed to conduct a number of required ICWA-
related interviews when it had the opportunity to do so and then,
after a few unsuccessful attempts to reach several extended
family members while investigating the substantive allegations
of parental neglect, failed to adequately follow up with those
relatives. Accordingly, although we conditionally affirm the
order terminating parental rights, we remand the matter for full
compliance by the Department and the juvenile court with the

1     Statutory references are to Welfare and Institutions Code
unless otherwise stated.



                                 2
inquiry and, if appropriate, notice provisions of ICWA and related
California law.
      FACTUAL AND PROCEDURAL BACKGROUND
       1. The Dependency Petition and Termination of Parental
          Rights
       On December 24, 2019 the Department filed a dependency
petition on behalf of Layla (identified as Baby Girl M.) and her
15-year-old half brother, Luis T., Jr., pursuant to section 300,
subdivision (b)(1), alleging the children were at substantial risk
of serious physical harm because Layla had tested positive
following her birth for amphetamine, methamphetamine and
marijuana; Martha M., Layla and Luis’s mother, had a history of
substance abuse and was a current abuser of amphetamine,
methamphetamine and marijuana; and Marco, Layla’s father
(but not Luis’s),2 had a history of substance abuse, was a current
abuser of drugs and had an extensive criminal history. Martha
never appeared in the dependency proceedings and had only
minimal contact with the Department. Marco did not appear
until the initial selection and implementation hearing (§ 366.26)
on June 10, 2021.
       The court detained the children following a hearing on
December 26, 2019 and sustained the petition in its entirety on
February 13, 2020. At the disposition hearing on July 16, 2020
the court declared Layla a dependent child of the court;3 removed
her from parental custody; placed her with her adult half sister,

2     The Department’s petition and detention report indicated
Luis’s father, Luis T., Sr., was deceased.
3      The court also declared Luis a dependent child of the court.
We omit further discussion of Luis, who is not a party to, or
directly affected by, Marco’s appeal.



                                 3
Roxanne T., where Luis had been residing before initiation of
dependency proceedings; and ordered family reunification
services for both Marco and Martha, including full drug/alcohol
programs and testing. The court terminated reunification
services at the six-month review hearing (§ 366.21, subd. (e))
after finding the parents had failed to substantially comply with
court-ordered services.
       At a contested selection and implementation hearing on
November 17, 2021—held after several continuances to allow the
Department to complete a due diligence search for Martha’s
current contact information and to serve her with notice via
publication—the court found Layla was adoptable, determined
the permanent plan of adoption was appropriate and no exception
to adoption existed, terminated Marco’s and Martha’s parental
rights and designated Layla’s current caregiver as her
prospective adoptive parent. At the concurrently held
permanency planning review hearing (§ 366, subd. (a)(1)), the
court denied Marco’s request to reinstate reunification services
although Marco had begun visiting with Layla and was nearing
completion of a drug program.
       Marco filed a timely notice of appeal.
       2. The Department’s ICWA Investigation and the Juvenile
          Court’s ICWA Findings
       The dependency petition filed December 24, 2019 included
the required Indian Child Inquiry Attachment (Judicial Council
form ICWA-010(A)) for Layla, on which the Department reported
the child had no known Indian ancestry. The detention report,
filed the same day, stated, “The Indian Child Welfare Act does
not apply” and indicated “the adult sister, Roxanne [T.] said that
her family did not have any Native American Heritage.”




                                4
Roxanne, however, was not Marco’s child. Although an
emergency response social worker spoke to Marco’s sister
Mariana G. (Layla’s paternal aunt) before the petition was filed,
Mariana was not asked about possible Indian ancestry in the
child’s paternal lineage.
       Neither parent appeared at the detention hearing on
December 26, 2019. Luis, Roxanne, Mariana, another paternal
aunt (Lily, last name unknown) and a maternal cousin were
present. The court did not ask Luis or any of the relatives about
the children’s possible Indian status (or anything else) and made
no mention of ICWA during the hearing.
       The ICWA status section of the jurisdiction/disposition
report filed January 30, 2020 stated ICWA may apply,
summarizing a January 13, 2020 conversation between Martha
and the dependency investigator in which Martha said members
of her family were “registered members of Champagne Humbles
tribe in San Diego.” The report noted Champagne Humbles is
not a federally recognized tribe, Martha was unable to confirm
the correct spelling of the tribe’s name or provide any contact
information, and the investigator was unable to find the tribe
through an Internet search.4 The report stated ICWA notices
would be sent to the Bureau of Indian Affairs (BIA) and the
Secretary of the Interior. (The record on appeal contains no copy
of those notices.) According to Martha, the maternal
grandmother, Aracelia M., and maternal grandfather, who lived
in Whittier, were both born in Mexico, as were all four maternal

4     Martha told the investigator she had just finished a
program, expected to receive a copy of her enrollment card in the
mail soon and would provide it to the Department when she did.
No enrollment card was ever produced.



                                5
great-grandparents. Telephone messages left by the investigator
for the maternal grandmother in January 2020 were not
returned.
       On the same day as the interview with Martha, Roxanne
reiterated her family (that is, her mother, Martha, and her
father, Luis T., Sr.) had no Indian ancestry and said she had
never heard of Champagne Humbles and believed Martha was
lying. The investigator also reported that on January 8, 2020
Marco had told her via telephone he did not have any Indian
ancestry.
       In the jurisdiction/witness statement section of the
January 30, 2020 report (approximately 20 pages after the ICWA
section), the investigator listed three calls made to paternal
aunts Marianna and Lily on January 6, January 13, and
January 22, 2020, and indicated a message had been left on each
occasion (the content of those message was not disclosed).5 The
report stated, “DI will continue to make efforts to interview
paternal aunt[s] and forward the information to Court.” The
calls were not returned; the record does not reflect any follow-up
by the dependency investigator.

5      California Rules of Court, rule 5.481(a)(5), in effect when
the Department filed its jurisdiction/disposition report, requires
the petitioning child protective services agency to “include in its
filings a detailed description of all inquiries, and further inquiries
it has undertaken, and all information received pertaining to the
child’s Indian status.” That the information about the
Department’s several unsuccessful attempts to reach Layla’s
maternal grandmother and paternal aunts was not included in
the ICWA status section of the report suggests whatever
messages may have been left for those relatives did not include a
question about Layla’s possible Indian ancestry.



                                  6
      After sustaining the petition on February 13, 2020, the
court continued the disposition hearing at the request of
children’s counsel because no responses had been received to the
notices the Department said it had sent to the BIA and the
Department of the Interior. A last minute information report for
the court filed June 30, 2020 stated a stamped return receipt had
been received from the BIA, but no response to the ICWA notice
was received.6 The dependency investigator left a call-back
message on the voicemail listed on BIA’s website. No return call
was received. At the disposition hearing on July 16, 2020 (again
with neither parent present), the court found ICWA did not apply
to the case.
      Marco appeared at the first section 366.26 hearing, held on
June 10, 2021 and through appointed counsel filed the Parental
Notification of Indian Status form (Judicial Council form ICWA-
020) stating none of the possible bases for finding Layla was an
Indian child applied. After reviewing the form, the court found
there was no reason to believe ICWA applied to Layla “via
Father’s lineage.” The court did not ask Marco any questions
about Layla’s possible Indian status.
      During the due diligence investigation conducted
concerning Martha’s whereabouts prior to the final section 366.26
hearing, the Department located and spoke to a maternal uncle of
Layla’s (Martha’s brother). Nothing in the record indicates the
uncle was asked about Martha’s claim the family belonged to the
Champagne Humbles tribe or any other question about Layla’s
possible Indian status.

6      Although the last minute information report stated a copy
of the return receipt was attached, no copy is in the record on
appeal.



                                7
                          DISCUSSION
      1. ICWA and the Duties of Inquiry and Notice
       ICWA and governing federal regulations (25 C.F.R.
§ 23.101 et seq. (2022)) set minimal procedural protections for
state courts to follow before removing Indian children and placing
them in foster care or adoptive homes. (In re Y.W. (2021)
70 Cal.App.5th 542, 551.) The statute authorizes states to
provide “‘a higher standard of protection’” to Indian children,
their families and their tribes than the rights provided under
ICWA. (In re T.G. (2020) 58 Cal.App.5th 275, 287-288;
see 25 U.S.C. § 1921.) In addition to significantly limiting state
court actions concerning out-of-family placements for Indian
children (see In re T.G., at pp. 287-288), ICWA permits an Indian
child’s tribe to intervene in or, where appropriate, exercise
jurisdiction over a child custody proceeding (see 25 U.S.C.
§ 1911(c); In re Isaiah W. (2016) 1 Cal.5th 1, 8).
       To ensure Indian tribes may exercise their rights in
dependency proceedings as guaranteed by ICWA and related
state law, investigation of a family member’s belief a child may
have Indian ancestry must be undertaken and notice provided to
the appropriate tribes. (§ 224.2, subd. (a) [imposing on the court
and child protective services agencies “an affirmative and
continuing duty to inquire whether a child . . . is or may be an
Indian child”]; see In re Abbigail A. (2016) 1 Cal.5th 83, 95; In re
Isaiah W., supra, 1 Cal.5th at p. 9.) The duty to inquire “begins
with initial contact (§ 224.2, subd. (a)) and obligates the juvenile
court and child protective agencies to ask all relevant involved
individuals whether the child may be an Indian child.” (In re
T.G., supra, 58 Cal.App.5th at p. 290; accord, In re Antonio R.
(2022) 76 Cal.App.5th 421, 429; see § 224.2, subds. (a)-(c).)



                                 8
        In addition, section 224.2, subdivision (e), imposes a duty of
further inquiry regarding the possible Indian status of the child
“[i]f the court, social worker, or probation officer has reason to
believe that an Indian child is involved in a proceeding, but does
not have sufficient information to determine that there is reason
to know that the child is an Indian child.” (See also Cal. Rules of
Court, rule 5.481(a)(4) [further inquiry must be conducted if the
social worker “knows or has reason to know or believe that an
Indian child is or may be involved”].) Further inquiry includes
interviewing, as soon as practicable, extended family members,
contacting the Bureau of Indian Affairs and contacting “the tribe
or tribes and any other person that may reasonably be expected
to have information regarding the child’s membership,
citizenship status, or eligibility.” (§ 224.2, subd. (e)(2).)
        If those inquiries result in reason to know the child is an
Indian child,7 notice to the relevant tribes is required. (25 U.S.C.
§ 1912(a); Welf. & Inst. Code, § 224.3; see In re J.S. (2021)
62 Cal.App.5th 678, 686; In re T.G., supra, 58 Cal.App.5th at
p. 290.)
        “The duty to develop information concerning whether a
child is an Indian child rests with the court and the Department,
not the parents or members of the parents’ families.”
(In re Antonio R., supra, 76 Cal.App.5th at p. 430]; accord, In re

7      “For purposes of ICWA, an ‘Indian child’ is an unmarried
individual under age 18 who is either a member of a federally
recognized Indian tribe or is eligible for membership in a
federally recognized tribe and is the biological child of a member
of a federally recognized tribe.” (In re T.G., supra, 58 Cal.App.5th
at p. 287, fn. 10; see 25 U.S.C. § 1903(4) [definition of “‘Indian
child’”] & (8) [definition of “‘Indian tribe’”]; see also Welf. & Inst.
Code, § 224.1, subd. (a) [adopting federal definitions].)



                                   9
Benjamin M. (2021) 70 Cal.App.5th 735, 742 [“the agency has a
duty to gather information by conducting an initial inquiry,
where the other party—here the parent . . . has no similar
obligation”]; see also In re K.R. (2018) 20 Cal.App.5th 701, 706
[“[t]he court and the agency must act upon information received
from any source, not just the parent [citations], and the parent’s
failure to object in the juvenile court to deficiencies in the
investigation or noticing does not preclude the parent from
raising the issue for the first time on appeal”].)
      2. Remand Is Necessary for Compliance with the
         Department’s and the Juvenile Court’s ICWA-related
         Inquiry Obligations
       The Department unquestionably made some effort to
investigate Layla’s possible status as an Indian child. But those
efforts, as well as the juvenile court’s oversight of them, fell well
short of satisfying the affirmative and continuing duty imposed
by section 224.2, subdivision (a), to inquire whether Layla may be
an Indian child.
       First, although section 224.2, subdivision (b), directs the
child protective services agency to ask a child who has been
removed from parental custody about his or her possible Indian
status, nothing in the record indicates the Department spoke to
Luis, who was 15 years old when dependency proceedings were
initiated, about his mother’s statement the family belonged to a
San Diego-based Indian tribe—a claim that directly impacted
Layla as well. (See also Cal. Rules of Court, rule 5.481(a)(1)
[imposing on the party initiating an involuntary child-custody
proceeding the duty to “ask the child, if the child is old enough”
about possible Indian status].) Nor did the juvenile court, which
is obligated at the first appearance of each participant in a
dependency case to ask the participant about the possible Indian



                                 10
status of the children involved, question Luis at the detention
hearing about his parents’ ancestry. (See § 224.2,
subd. (a)(2)(A).) Those omissions are particularly striking given
the reliance the Department and the juvenile court placed on the
denials by Roxanne—Luis’s sister—of any Indian ancestry on the
maternal side of Layla’s family.8
       Similarly, neither the Department nor the juvenile court
questioned Layla’s relatives—both paternal and maternal—who
were present with Luis at the detention hearing. That hearing
took place several months before the COVID-19 pandemic
required the use of virtual proceedings, so that interviewing
those individuals should have been a relatively simple matter.
As we have repeatedly held, the failure to interview close family
members about a child’s possible Indian ancestry violates the
express mandate of section 224.2, subdivision (b). (See In re
J.C. (2022) 77 Cal.App.5th 70, 79; In re Antonio R., supra,
76 Cal.App.5th at pp. 431-432; In re Y.W., supra, 70 Cal.App.5th
at pp. 552-553 see also In re S.R. (2021) 64 Cal.App.5th 303, 314
[section 224.2 “obligates the court and child protective agencies to
ask all relevant involved individuals . . .‘whether the child is, or
may be, an Indian child’”].)

8     The Department’s speculative assertion that Roxanne, as
Luis’s and Layla’s prospective adoptive parent, had “‘a strong
incentive’ to disclose any Indian heritage,” relying on a similar
unsupported expression of opinion in In re S.S. (2022)
75 Cal.App.5th 575, is no more persuasive now than it was when
we rejected it in In re J.C. (2022) 77 Cal.App.5th 70, 83-84 [“[a]s
the prospective adoptive parent, the grandmother’s incentive
would be not to provide any information suggesting the child was
an Indian child, so that she could adopt the child without any
potential interference from the tribe”].)



                                11
      The Department’s reports indicate an investigator made
two telephone calls to Aracelia, the maternal grandmother, in
January 2020 and an unannounced visit to her home at some
point before the July 2020 disposition hearing, leaving a business
card. Aracelia did not respond, perhaps justifying the
Department’s decision not to make further attempts to contact
her even though nothing in the record suggests messages left by
the investigator inquired about the family’s possible Indian
ancestry. But the Department also spoke to a maternal uncle
(Martha’s brother) during its due diligence search for Martha and
made no ICWA inquiry. Nor does the record indicate the
Department asked this uncle (or Roxanne or Luis, for that
matter) for contact information for other maternal relatives.
      Finally, with respect to Layla’s maternal lineage, neither
the Department nor the court asked Marco when he first
appeared in June 2021 whether he had any information about the
Champagne Humbles tribe or had ever heard Martha talk about
her family’s tribal affiliation. Questioning Marco about Layla’s
possible status as an Indian child through Martha’s family line
was required not only by section 224.2, subdivisions (b) and (c),
but also by federal law, which obligates state courts in an
involuntary child-custody proceeding to ask each participant in
the case whether the participant has reason to know the child is
an Indian child (25 C.F.R. § 23.107(a) (2022)). To be sure, the
juvenile court had already found ICWA did not apply to the case
by the time Marco appeared at the section 366.26 hearing. But,
as the Supreme Court held in In re Isaiah W., supra, 1 Cal.5th at
page 10, because the court had a continuing duty to inquire
whether the child was an Indian child in all dependency
proceedings, including a proceeding to terminate parental rights,




                                12
any order made at the section 366.26 hearing would necessarily
be premised on a current finding the court had no reason to know
Layla was an Indian child.
       Questioning Marco and Luis and contact with additional
maternal relatives would be particularly important in this case
given Martha’s clear statement the family had Indian ancestry
and the fact the name of the tribe she provided was not traceable
to any known indigenous group—whether or not federally
recognized or located outside the United States. As we explained
in In re Elizabeth M. (2018) 19 Cal.App.5th 768, 787, “Oral
transmission of relevant information from generation to
generation and the vagaries of translating from Indian languages
to English combine to create the very real possibility that a
parent’s identification of the family’s tribal affiliation is not
accurate.” Notwithstanding that Martha apparently never told
Roxanne of this claimed tribal affiliation, because the
Department did not speak to anyone else who might have
relevant knowledge, it remains unknown whether Martha was
lying, as Roxanne believed, or was conveying potentially
significant, but garbled information.9



9     That Martha had little interaction with the Department,
was largely uncooperative when she did, and then disappeared
certainly made more difficult the Department’s ability to reach
out to other maternal relatives. But it did not relieve the
Department of its obligation to do so when it had the names and
contact information for a number of them. (Cf. In re Q.M. (2022)
79 Cal.App.5th 1068, 1082 [it is not the responsibility of the child
protective services agency “to intuit the names of unidentified
family members or to interview individuals for whom no contact
information has been provided”].)



                                 13
       With respect to Layla’s paternal lineage, as discussed, the
emergency response social worker did not ask Layla’s paternal
aunt Mariana whether Layla may be an Indian child when
Mariana was interviewed prior to the filing of the dependency
petition, and the Department and the juvenile court failed to ask
the two paternal aunts about the child’s potential Indian status
at the detention hearing. Telephone calls made to them in
January 2020 were not returned (although, as with calls to the
maternal grandmother, it is unknown whether the messages left
indicated the investigator was interested in the family’s possible
Indian ancestry). The investigator, however, represented to the
court that she would continue to make efforts to interview the
paternal aunts. Yet the record does not reflect any follow-up
efforts during the 17-month period between those early calls and
the court’s finding on June 10, 2021 that it had no reason to
believe ICWA applied to Layla through Marco’s family; and the
court failed to ask the Department whether any more recent
attempts to reach those paternal relatives had been made.
       The Department acknowledges this court has held, “[w]here
the Department fails to discharge its initial duty of inquiry under
ICWA and related California law, and the juvenile court finds
ICWA does not apply notwithstanding the lack of adequate
inquiry, the error is in most circumstances, as here, prejudicial
and reversible. . . . [I]n determining whether the failure to make
an adequate initial inquiry is prejudicial, we ask whether the
information in the hands of the extended family members is
likely to be meaningful in determining whether the child is an
Indian child, not whether the information is likely to show the
child is in fact an Indian child.” (In re Antonio R., supra,
76 Cal.App.5th at p. 435; accord, In re Y.W., supra,




                                14
70 Cal.App.5th at p. 556; see In re J.C., supra, 77 Cal.App.5th at
p. 80 [“where, as here, the Department’s failure to conduct an
adequate inquiry makes it impossible for the parent to show
prejudice, we must remand for a proper inquiry”].) Nonetheless,
asserting it is not clear what more it could have done and
emphasizing that Layla’s maternal grandparents and great-
grandparents were born in Mexico, the Department argues any
errors it may have made were harmless.
       There is far more that the Department could—and
should—have done, beginning with asking Luis and Marco about
Martha’s understanding that the maternal family belonged to an
Indian tribe based in San Diego. In addition, on Martha’s side of
the family, her brother (Layla’s maternal uncle), interviewed
during the due diligence search for Martha’s contact information,
should have been asked whether he knew anything about a
Champagne Humbles tribe or the family’s connection to any
Indian tribe.
       The Department’s additional emphasis on Martha’s
Mexican lineage, which it couples with an unnecessary reminder
that ICWA applies only to federally recognized tribes, is
misplaced. The traditional homelands of dozens of federally
recognized tribes straddle the United States-Mexico border, and
it has been estimated that “tens of thousands of people belonging
to U.S. Native tribes live in the Mexican states of Baja California,
Sonora, Coahuila and Chihuahua.” (For Native Americans, US-
Mexico Border Is an “Imaginary Line” (March 19, 2019) The
Conversation  [as of Aug. 15,
2022l, archived at ; see, e.g.,
Office Web Site of the Tohono O’odham Nation, Community




                                15
 [as of Aug. 15, 2022],
archived at  [some members of
the Tohono O’odham Nation—a federally recognized tribe whose
origin was in the Sonora Desert—live in Mexico].) The
Department’s reports do not indicate where in Mexico Layla’s
maternal grandparents and great-grandparents were born. That
lack of information, together with the likelihood that Martha’s
recollection of the name of her family’s tribe was inaccurate,
makes it impossible to conclude, as the Department suggests, the
family’s Mexican ancestry necessarily precludes a finding that
Layla may be an Indian child.
       As for Marco’s side of the family, the Department had
contact information for two paternal aunts. Although for
whatever reason they did not return the Department’s telephone
calls in January 2020, that they cared enough about Layla to
come to the detention hearing indicated a concern for her welfare
and a willingness to be involved in the proceedings. The
Department should have made additional efforts to contact them,
as its investigator assured the court would be done—particularly
once Marco appeared in the dependency proceedings, began
visiting with Layla and expressed his own interest in reunifying
with his child.




                               16
                        DISPOSITION
      The November 17, 2021 order terminating Marco’s parental
rights is conditionally affirmed. The matter is remanded to the
juvenile court for full compliance with the inquiry and notice
provisions of ICWA and related California law and for further
proceedings not inconsistent with this opinion.




                                   PERLUSS, P. J.
     We concur:



           SEGAL, J.



           FEUER, J.




                              17